Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.   Applicant’s amendment and remarks filed 2/26/21 are acknowledged.  

2.   Applicant is reminded of the election of Group 1 in the and the gene species: PTPN22.

3.   Claims 31 and 32 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to  non-elected species.

Claims 25, 28-30 and 33-35 are under examination.

4.   In view of Applicant’s amended title the previous objection thereto has been withdrawn.

5.   The specification is objected to:
B) Random words are improperly capitalized throughout the specification, e.g., “Disease-Modifying Antirheumatic Drug” at page 2, 12 words in the second paragraph of page 12 [typographical error, page 15], etc.

This list is not exhaustive.  Applicant is required to identify and correct all improperly capitalized words.

Applicant has simply chosen to ignore this objection and has not reviewed the specification.  Failure to correct all capitalization errors in response to this Office action will be held to be non-responsive.

6.   In view of Applicant’s amendment all previous rejections have been withdrawn.

7.   The following are new grounds for rejection necessitated by Applicant’s amendment.

8.   The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

9.   Claims 25, 28-30 and 33-35 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention: 
A)  In Claim 25 the selected test compound of step (v) could be any test compound, not necessarily the test compound of step (ii).  Accordingly, the metes and bounds of the claim cannot be determined.  Amending the “a” to “said” would overcome the rejection.

10.  The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

11.  Claims 25, 28-30 and 33-35 are rejected under 35 U.S.C. § 112, first paragraph, as the specification does not contain a written description of the claimed invention, in that the disclosure does not reasonably convey to one skilled in the relevant art that the inventor(s) had possession of the claimed invention at the time the application was filed.  This is a written description rejection for the introduction of NEW MATTER into the claims.

The specification and the claims as originally filed do not provide support for: 
A) The method of Claim 25.  It appears that the claim is now broader than the disclosure of the specification, such as is set forth at page 5.  For example, the test compound disclosed therein is “identified” only “…for treating rheumatoid arthritis” not the more generic “selecting”, for no particular reason, of the claim.  Also note that the word “selecting” is not found in the specification as filed and it is not a synonym for the “identifying” used therein.  Also note that Applicant has disclosed no support for the new amendments.

12.  No claim is allowed.

13.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

14.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. G. R. EWOLDT whose telephone number is (571)272-0843.  The examiner is normally in the office Monday-Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Dan Kolker can be reached (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

15.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.R. Ewoldt, Ph.D., 3/09/21
Primary Examiner
Technology Center 1600


/G. R. EWOLDT/Primary Examiner, Art Unit 1644